Citation Nr: 1739674	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-21 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.  He served in Vietnam and received the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, in relevant part, granted service connection for bilateral hearing loss, and assigned a noncompensable disability rating, effective September 11, 2009.

The Veteran testified at a hearing before the undersigned in February 2014.  A transcript is of record.  

The issue of entitlement to a TDIU was raised during the February 2014 hearing and is an element of the initial rating for hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was remanded by the Board in April 2015.

For the reasons discussed in the REMAND portion of the decision, the issue of entitlement to TDIU is remanded to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's hearing loss is manifested by pure tone threshold averages and speech recognition scores that correspond to no more than a level "I". 



CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383(f), 4.85, 4.86 Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks an initial compensable disability rating for his bilateral hearing loss.  He asserts his disability is more severe than what is represented by the non-compensable rating.  See February 2014 Board Hearing transcript ("since that April 2010 exam, has it gotten worse?...Well, I would say so").
Applicable Laws

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  The period for consideration is that beginning with the date of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Bilateral Hearing Loss

The basis for rating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2015).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  

Although hearing loss ratings are the product of a mechanical process, they are meant to compensate for associated functional impairment.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85.

A review of the record reveals that the Veteran was first seen for hearing problems in October 2009, and underwent an audiological examination and was diagnosed with bilateral sensorineural hearing loss.  See October 2009 VAMC Audiology consult.  The Veteran reported that his left ear was worse than his right and that he had problems with hearing at distance, but "other than that I hear pretty well."  Testing of the right ear revealed mild to normal hearing loss from 250 to 3000 Hz, sloping to moderate-severe in the frequency range of 4000 - 6000Hz and recovering to mild at 8000hz.  Testing of the left ear revealed mild to normal hearing loss from 250 to 2000 Hz, sloping to severe in the frequency range of 3000 - 6000Hz and recovering to moderately-severe at 8000hz.

The Veteran was afforded a VA audiological examination in April 2010.  The Veteran reported progressive worsening since his service in combat during the Vietnam War, and that his left ear has been worse than his right.  The Veteran reported the use of hearing protection as a diesel mechanic since his discharge in the 1970's because he knew that he had "damaged his ears."  The audiological evaluation conducted revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
65
LEFT
20
20
40
65
75

The Veteran's April 2010 VA audiology examination shows a right ear pure tone threshold average of 38.75 decibels with speech recognition of 96 percent and a left ear pure tone threshold average of 50 decibels with speech recognition of 92 percent.  These figures correspond to a numeric designation of "I" for both ears.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

At the Veteran's February 2014 Board hearing, he testified as to a decrease in hearing acuity since his last examination, reporting symptoms of difficulty with discerning background noise and problems understanding heavily accented people.

The Veteran was next afforded a VA examination in October 2015.  The audiological evaluation revealed the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
65
LEFT
25
30
55
70
80

The Veteran's October 2015 VA examination shows a right ear pure tone threshold average of 44 decibels with speech recognition of 96 percent and a left ear pure tone threshold average of 59 decibels with speech recognition of 98 percent.  These figures correspond to a numeric designation of "I" for both ears.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

The medical evidence of record does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.  Thus, the Veteran is not entitled to a compensable rating for his bilateral hearing loss during any portion of the appeal period.  

The Board acknowledges the Veteran's assertion that his hearing loss warrants a compensable rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss his hearing difficulties.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, in determining the actual degree of hearing disability under the Schedule for Ratings, an objective examination is required.  The symptomatology does not meet the criteria for a higher evaluation at any time during the period on appeal.  See 38 C.F.R. §§ 4.85, 4.86; see also Fenderson, supra. 


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.


REMAND

In the April 2015 Board remand, the Board sought opinions as to whether the service connected disabilities (PTSD, rated 70 percent disabling; tinnitus, rated 10 percent disabling; and malaria and hearing loss rated noncompensable) render the Veteran unemployable.  

No opinion was obtained with regard to the effects of PTSD or combined effects of the disabilities, but since the Board remand, the Veterans Health Administration has interpreted court decisions as meaning it would be improper for medical professionals to provide these opinions.   Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); cf. Floore v. Shinseki, 26 Vet. App. 37 (2013).  Nonetheless further development is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and to report his approximate income from farming and part time employment (in order to determine whether his earnings are above the poverty rate for an individual); and whether any accommodations are made for his employment as the result of his service connected disabilities.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


